203 S.E.2d 102 (1974)
20 N.C. App. 746
G. L. JONES, t/a Jackson Park Supply Company,
v.
M. F. MURDOCK, Contractor, and J. C. Parks.
No. 7419DC30.
Court of Appeals of North Carolina.
February 20, 1974.
*103 Robert H. Irvin and Williams, Willeford, Boger & Grady by Samuel F. Davis, Jr., Concord, for plaintiff-appellee.
Clarence E. Horton, Jr., Concord, for defendant-appellant.
CARSON, Judge.
The only assignment of error presented on appeal is in the failure of the trial court to make findings of fact and conclusions of law to support judgment. The only finding or conclusion is that the defendant Parks is indebted to the plaintiff in the amount of $1,484.85 plus interest. Rule 52(a)(1) of the Rules of Civil Procedure dictates the necessary ingredients for the judgment when the matter is heard without a jury. It states:
(a) Findings1. In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon and direct the entry of the appropriate judgment.
The plaintiff, while conceding that the trial court did not comply with provisions above stated, maintains that the error was a mere technical one which would not warrant a new trial. The deficiency, however, is more than a technical one. The necessity for the finding of facts and entry thereof, and for the conclusions of law to be drawn from the facts, is to allow review by the appellate courts. Without such findings and conclusions, we are unable to determine whether or not the judge correctly found the facts or applied the law thereto. Morehead v. Harris, 255 N.C. 130, 120 S.E.2d 425 (1961); Jamison v. Charlotte, 239 N.C. 423, 79 S.E.2d 797 (1954); Watts v. Supt. of Building Inspection, 1 N.C.App. 292, 161 S.E.2d 210 (1968). Without such findings we may only surmise what the trial court found. Hence, a new trial must be awarded.
New trial.
BROCK, C. J., and MORRIS, J., concur.